DETAILED ACTION
	This Office action is in response to the communication filed on 02/28/2020. Claims 1-20 are currently pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) based on application filed in Korea on April 3, 2019 has been acknowledged and considered by Examiner. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) that are placed on record in the application file.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2020/0312832 by Chi et al. (“Chi”) in view of U.S. Patent Publication 2020/0192146 A1 by Heintzelman et al. (“Heintzelman.”)

	
Regarding claim 1, Chi teaches an electronic device (Fig. 6) comprising: 
a display panel (Fig. 6, display panel as in [0059]);  
a camera module disposed in the internal space and including an image sensor disposed close to the display panel (Fig. 6; [0007] and [0023], the sensor reserved area 11 of a was where optical electronic element that was a camera as in [0030] was arranged in a hollowed out area in the display panel) 
wherein the display panel comprises: a first area having at least one of a first wire density or a first pixel density (Fig. 6; [0059], second display area 12 having shown pixel density), 
a second area surrounded by the first area (Fig. 6, pixel unit area 11b) and having at least one of a second wire density lower than the first wire density or a second pixel density lower than the first pixel density (Fig. 6; [0059] and [0007], pixel density of pixel unit area 11b of first display area 11 was less than the second display area 12), and 
a third area surrounded by the second area and at least partially overlapping a center of the image sensor when viewing the front plate from above (Fig. 6, pixel unit area 11a).
However, Chi did not teach an electronic device and a front plate and the display panel disposed in an internal space of the electronic device visible through at least a portion of the front plate. 
In the analogous art of display panels, Heintzelman teaches a viewer of an electronic device 10 with an electro-optic element/display 30 disposed within the electronic device 10 (Heintzelman Figs. 1 and 2A-2B; [0025], [0030] and [0033]). It would have been obvious before the effective filing date of the invention to have added a cover substrate to the display panel within an electronic device as taught by Heintzelman. One of ordinary skill in the art would have been motivated to have allowed about 50%  or greater visible light incident on the substrate 14 such as from the electro-optic element 30 to have been transmitted so that a viewer would see the electro-optic element 30 (Heintzelman Figs. 1 and 2A-2B; [0026] and [0030]).

Regarding claim 2, Chi of the combination of references further teaches the electronic device of claim 1, wherein when a distance of a virtual straight line from the center of the image sensor to a diagonal corner of the image sensor is defined as 1F (field), the second area comprises a circular area having a range of 0.5F to 1F as a radius (Fig. 6, [0060], in the pixel unit transition area 11b, the pixel units on both sides of the line aa' are symmetrical with respect to the line aa' and line bb'. The line aa’ was a virtual straight line intersecting the center of the sensor reserved area in 11a/11b and defined a radius of a circular area that encompassed the area 11b at 1x field). 

Regarding claim 3, Chi of the combination of references teaches the electronic device of claim 1, wherein the wire density and/or pixel density of the second area is determined based on a lens value of the camera module and a surrounding light amount ([0025] and [0027], Due to the light emission characteristic of micro light-emitting diodes surrounding the sensor, a normal displaying may be achieved in the area in which displaying is originally abnormal due to the arrangement of a sensor. The microLEDs were arranged in the sensor reserved area 11 surrounding the sensor. To improve the light utilization rate of the sensor and make the sensor with camera lens receive more ambient light, the Micro LEDs in embodiments of the present disclosure may also be transparent Micro LEDs as in [0069]). 

Regarding claim 5, Chi does not teach the electronic device of claim 1, further comprising a polarizer (POL) disposed between the front plate and the display panel, wherein the POL has a first opening formed at a position overlapping at least the camera module when viewing the front plate from above.
In the analogous art of display panels, Heintzelman teaches a gap was positioned between a first polarizer and an electro-optic display where the gap was filled with adhesive, which was present because of the thickness of a concealment layer in the upper portion of the electro-optic display as shown in Figs. 1 and 2A-2B (equivalent to where the sensor reserved area was located in Chi) (Heintzelman Figs. 1 and 2A-2B; [0032]-[0033] and [0027]). 
It would have been obvious before the effective filing date of the invention to have added a polarizer between a cover substrate and the display panel within an electronic device as taught by Heintzelman. One of ordinary skill in the art would have been motivated to have by positioning the first polarizer 26 between a viewer of the electronic device 10 and both the viewing area 54 and the framed area 50 defined by the concealment layer 46, a difference in optical properties (e.g., reflectance, color, etc.) between the framed area 50 of the concealment layer 46 and the electro-optic element 30 in the viewing area 54 may be decreased while the electro-optic element 30 is in an power off of shut down condition (Heintzelman Figs. 1 and 2A-2B; [0027]).

Regarding claim 6, Chi of the combination of references teaches the electronic device of claim 5, wherein the first opening is disposed at a position overlapping the second area and the third area when viewing the front plate from above ([0023], where optical electronic element that was a camera as in [0030] was arranged in a hollowed out area in the display panel in the sensor reserved areas 11a/11b).

Regarding claim 7, Chi does not teach the electronic device of claim 5, wherein the first opening is disposed at a position partially overlapping at least a portion of the first area when viewing the front plate from above.
In the analogous art of display panels, Heintzelman teaches a gap was positioned between a first polarizer and an electro-optic display where the gap was filled with adhesive, which was present because of the thickness of a concealment layer in the upper portion of the electro-optic display as shown in Figs. 1 and 2A-2B (equivalent to where the sensor reserved area was located in Chi) (Heintzelman Figs. 1 and 2A-2B; [0032]-[0033]). 
It would have been obvious before the effective filing date of the invention to have added a polarizer between a cover substrate and the display panel including overlapping viewing area of an electro-optic element as taught by Heintzelman. One of ordinary skill in the art would have been motivated to have by positioning the first polarizer 26 between a viewer of the electronic device 10 and overlapping both the viewing area 54 and the framed area 50 defined by the concealment layer 46 (equivalent to the sensor reserved area 11 of Chi), a difference in optical properties (e.g., reflectance, color, etc.) between the framed area 50 of the concealment layer 46 and the electro-optic element 30 in the viewing area 54 (equivalent to the first display area 12 of (Heintzelman Figs. 1 and 2A-2B; [0027]).

Regarding claim 8, Chi does not teach the electronic device of claim 5, wherein the first opening is filled with an index matching material to improve visibility of a removed portion of the display panel according to reflection. 
In the analogous art of display panels, Heintzelman teaches positioning the first polarizer 26 between a viewer of the electronic device 10 and both the viewing area 54 and the framed area 50 defined by the concealment layer 46, a difference in optical properties (e.g., reflectance, color, etc.) between the framed area 50 of the concealment layer 46 and the electro-optic element 30 in the viewing area 54 may be decreased while the electro-optic element 30 is in an power off of shut down condition.  (Heintzelman Figs. 1 and 2A-2B; [0027]). 
It would have been obvious before the effective filing date of the invention to have added a polarizer refracting or polarizing light to maintain optical properties between a cover substrate and the display panel as taught by Heintzelman. One of ordinary skill in the art would have been motivated to have by positioning the first polarizer 26 between a viewer of the electronic device 10 and overlapping both the viewing area 54 and the framed area 50 defined by the concealment layer 46 (equivalent to the sensor reserved area 11 of Chi), a difference in optical properties (e.g., reflectance, color, etc.) between the framed area 50 of the concealment layer 46 and the electro-optic element 30 in the viewing area 54 (equivalent to the first display area 12 of Chi) may be decreased while the electro-optic element 30 is in an power off of shut down condition (Heintzelman Figs. 1 and 2A-2B; [0027]).

claim 9, Chi does not teach the electronic device of claim 5, wherein the front plate has a curved portion protruding outward in an area overlapping the opening when viewing the front sheet from above. 
In the analogous art of display panels, Heintzelman teaches positioning the first polarizer 26 between a viewer of the electronic device 10 and both the viewing area 54 and the framed area 50 defined by the concealment layer 46, a difference in optical properties (e.g., reflectance, color, etc.) between the framed area 50 of the concealment layer 46 which included a curved sensor area as shown in Fig. 1 and the electro-optic element 30 in the viewing area 54 may be decreased while the electro-optic element 30 is in an power off of shut down condition.  (Heintzelman Figs. 1 and 2A-2B; [0027]). 
It would have been obvious before the effective filing date of the invention to have added a polarizer refracting or polarizing light to maintain optical properties between a cover substrate and the display panel as taught by Heintzelman. One of ordinary skill in the art would have been motivated to have by positioning the first polarizer 26 between a viewer of the electronic device 10 and overlapping both the viewing area 54 and the framed area 50 defined by the concealment layer 46 (equivalent to the sensor reserved area 11 of Chi), a difference in optical properties (e.g., reflectance, color, etc.) between the framed area 50 of the concealment layer 46 and the electro-optic element 30 in the viewing area 54 (equivalent to the first display area 12 of Chi) may be decreased while the electro-optic element 30 is in an power off of shut down condition (Heintzelman Figs. 1 and 2A-2B; [0027]).
Regarding claim 10, Chi does not teach electronic device of claim 5, further comprising: a first adhesive layer disposed between the front plate and the POL; and a second adhesive layer disposed between the POL and the display panel.
. The polarizer 26 was optically coupled to the cover substrate with an optically coupling (first) adhesive (Heintzelman Figs. 1 and 2A-2B; [0027] and [0032]-[0033]). 
It would have been obvious before the effective filing date of the invention to have added a polarizer between a cover substrate and the display panel including overlapping viewing area of an electro-optic element as taught by Heintzelman. One of ordinary skill in the art would have been motivated to have by positioning the first polarizer 26 between a viewer of the electronic device 10 and overlapping both the viewing area 54 and the framed area 50 defined by the concealment layer 46 (equivalent to the sensor reserved area 11 of Chi), a difference in optical properties (e.g., reflectance, color, etc.) between the framed area 50 of the concealment layer 46 and the electro-optic element 30 in the viewing area 54 (equivalent to the first display area 12 of Chi) may be decreased while the electro-optic element 30 is in an power off of shut down condition (Heintzelman Figs. 1 and 2A-2B; [0027]).


Regarding claim 11, Chi does not teach the electronic device of claim 10, wherein at least one of the first adhesive layer or the second adhesive layer comprise at least one of an optical clear adhesive (OCA), a pressure sensitive adhesive (PSA), a thermally reactive adhesive, a normal adhesive, or a double-sided tape.
. The polarizer 26 was optically coupled to the cover substrate with an optically coupling (first) adhesive (Heintzelman Figs. 1 and 2A-2B; [0027] and [0032]-[0033]). 
It would have been obvious before the effective filing date of the invention to have added a polarizer between a cover substrate and the display panel including overlapping viewing area of an electro-optic element as taught by Heintzelman. One of ordinary skill in the art would have been motivated to have by positioning the first polarizer 26 between a viewer of the electronic device 10 and overlapping both the viewing area 54 and the framed area 50 defined by the concealment layer 46 (equivalent to the sensor reserved area 11 of Chi), a difference in optical properties (e.g., reflectance, color, etc.) between the framed area 50 of the concealment layer 46 and the electro-optic element 30 in the viewing area 54 (equivalent to the first display area 12 of Chi) may be decreased while the electro-optic element 30 is in an power off of shut down condition (Heintzelman Figs. 1 and 2A-2B; [0027]).


Regarding claim 12, Chi does not teach the electronic device of claim 10, wherein at least one of the first adhesive layer or the second adhesive layer further comprise a translucent coating material at least partially disposed to improve visibility of a removed area of the display panel. 
. The polarizer 26 was optically coupled to the cover substrate with an optically coupling (first) adhesive (Heintzelman Figs. 1 and 2A-2B; [0027] and [0032]-[0033]). 
It would have been obvious before the effective filing date of the invention to have added a polarizer between a cover substrate and the display panel including overlapping viewing area of an electro-optic element as taught by Heintzelman. One of ordinary skill in the art would have been motivated to have by positioning the first polarizer 26 between a viewer of the electronic device 10 and overlapping both the viewing area 54 and the framed area 50 defined by the concealment layer 46 (equivalent to the sensor reserved area 11 of Chi), a difference in optical properties (e.g., reflectance, color, etc.) between the framed area 50 of the concealment layer 46 and the electro-optic element 30 in the viewing area 54 (equivalent to the first display area 12 of Chi) may be decreased while the electro-optic element 30 is in an power off of shut down condition (Heintzelman Figs. 1 and 2A-2B; [0027]).

Regarding claim 13, Chi does not teach the electronic device of claim 12, wherein the translucent coating material overlaps the second area and the third area when viewing the front plate from above.
In the analogous art of display panels, Heintzelman teaches a gap was positioned between a first polarizer and an electro-optic display where the gap was filled with (second) adhesive, . The polarizer 26 was optically coupled to the cover substrate with an optically coupling (first) adhesive (Heintzelman Figs. 1 and 2A-2B; [0027] and [0032]-[0033]). 
It would have been obvious before the effective filing date of the invention to have added a polarizer between a cover substrate and the display panel including overlapping viewing area of an electro-optic element as taught by Heintzelman. One of ordinary skill in the art would have been motivated to have by positioning the first polarizer 26 between a viewer of the electronic device 10 and overlapping both the viewing area 54 and the framed area 50 defined by the concealment layer 46 (equivalent to the sensor reserved area 11 of Chi), a difference in optical properties (e.g., reflectance, color, etc.) between the framed area 50 of the concealment layer 46 and the electro-optic element 30 in the viewing area 54 (equivalent to the first display area 12 of Chi) may be decreased while the electro-optic element 30 is in an power off of shut down condition (Heintzelman Figs. 1 and 2A-2B; [0027]).

Regarding claim 14, Chi does not teach the electronic device of claim 1, further comprising at least one subsidiary material layer disposed on the rear side of the display panel, wherein the subsidiary material layer has a second opening overlapping at least the camera module when viewing the front plate from above. 
In the analogous art of display panels, Heintzelman teaches a gap was positioned between a first polarizer and an electro-optic display where the gap was filled with (second) adhesive, which was present because of the thickness of a translucent concealment layer in the upper . A second polarizer 42 was located on the rear side of the electro-optic display 30 adjacent to an opening on the upper and lower perimeter of the display where the concealment layer was located (Heintzelman Figs. 1 and 2A-2B; [0027] and [0032]-[0033]). 
It would have been obvious before the effective filing date of the invention to have added a polarizer between a cover substrate and the display panel including overlapping viewing area of an electro-optic element as taught by Heintzelman. One of ordinary skill in the art would have been motivated to have by positioning the first polarizer 26 between a viewer of the electronic device 10 and overlapping both the viewing area 54 and the framed area 50 defined by the concealment layer 46 (equivalent to the sensor reserved area 11 of Chi), a difference in optical properties (e.g., reflectance, color, etc.) between the framed area 50 of the concealment layer 46 and the electro-optic element 30 in the viewing area 54 (equivalent to the first display area 12 of Chi) may be decreased while the electro-optic element 30 is in an power off of shut down condition (Heintzelman Figs. 1 and 2A-2B; [0027]).


Regarding claim 15, Chi does not teach the electronic device of claim 14, wherein the camera module is disposed to be close to or to be in contact with the display panel through the second opening. 
In the analogous art of display panels, Heintzelman teaches a gap was positioned between a first polarizer and an electro-optic display where the gap was filled with (second) adhesive, which was present because of the thickness of a translucent concealment layer in the upper . A second polarizer 42 was located on the rear side of the electro-optic display 30 adjacent to an opening on the upper and lower perimeter of the display where the concealment layer was located (Heintzelman Figs. 1 and 2A-2B; [0027] and [0032]-[0033]). 
It would have been obvious before the effective filing date of the invention to have added a polarizer between a cover substrate and the display panel including overlapping viewing area of an electro-optic element as taught by Heintzelman. One of ordinary skill in the art would have been motivated to have by positioning the first polarizer 26 between a viewer of the electronic device 10 and overlapping both the viewing area 54 and the framed area 50 defined by the concealment layer 46 (equivalent to the sensor reserved area 11 of Chi), a difference in optical properties (e.g., reflectance, color, etc.) between the framed area 50 of the concealment layer 46 and the electro-optic element 30 in the viewing area 54 (equivalent to the first display area 12 of Chi) may be decreased while the electro-optic element 30 is in an power off of shut down condition (Heintzelman Figs. 1 and 2A-2B; [0027]).


Regarding claim 16, Chi does not teach the electronic device of claim 14, wherein the subsidiary material layer comprises: at least one polymer disposed on a rear side of the display panel; and at least one functional member disposed on a rear side of the polymer member.
In the analogous art of display panels, Heintzelman teaches a gap was positioned between a first polarizer and an electro-optic display where the gap was filled with (second) adhesive, which was present because of the thickness of a translucent concealment layer in the upper . A second polarizer 42 made of alternating layers of a crystalline-based polymer and another selected/functional polymer was located on the rear side of the electro-optic display 30 adjacent to an opening on the upper and lower perimeter of the display where the concealment layer was located (Heintzelman Figs. 1 and 2A-2B; [0029] and [0032]-[0033]). 
It would have been obvious before the effective filing date of the invention to have added a polarizer between a cover substrate and the display panel including overlapping viewing area of an electro-optic element as taught by Heintzelman. One of ordinary skill in the art would have been motivated to have by positioning the first polarizer 26 between a viewer of the electronic device 10 and overlapping both the viewing area 54 and the framed area 50 defined by the concealment layer 46 (equivalent to the sensor reserved area 11 of Chi), a difference in optical properties (e.g., reflectance, color, etc.) between the framed area 50 of the concealment layer 46 and the electro-optic element 30 in the viewing area 54 (equivalent to the first display area 12 of Chi) may be decreased while the electro-optic element 30 is in an power off of shut down condition (Heintzelman Figs. 1 and 2A-2B; [0027]).

Regarding claim 17, Chi does not teach the electronic device of claim 16, wherein the at least one polymer member comprises at least one of an embossed layer or a cushion layer.
In the analogous art of display panels, Heintzelman teaches a gap was positioned between a first polarizer and an electro-optic display where the gap was filled with (second) adhesive, which was present because of the thickness of a translucent concealment layer in the upper portion of the electro-optic display as shown in Figs. 1 and 2A-2B (equivalent to where the . A second polarizer 42 made of alternating layers of a crystalline-embossed polymer and another selected/functional polymer was located on the rear side of the electro-optic display 30 adjacent to an opening on the upper and lower perimeter of the display where the concealment layer was located (Heintzelman Figs. 1 and 2A-2B; [0029] and [0032]-[0033]). 
It would have been obvious before the effective filing date of the invention to have added a polarizer between a cover substrate and the display panel including overlapping viewing area of an electro-optic element as taught by Heintzelman. One of ordinary skill in the art would have been motivated to have by positioning the first polarizer 26 between a viewer of the electronic device 10 and overlapping both the viewing area 54 and the framed area 50 defined by the concealment layer 46 (equivalent to the sensor reserved area 11 of Chi), a difference in optical properties (e.g., reflectance, color, etc.) between the framed area 50 of the concealment layer 46 and the electro-optic element 30 in the viewing area 54 (equivalent to the first display area 12 of Chi) may be decreased while the electro-optic element 30 is in an power off of shut down condition (Heintzelman Figs. 1 and 2A-2B; [0027]).

Regarding claim 18, Chi does not teach the electronic device of claim 16, wherein at least one functional member comprises at least one of a graphite sheet, a conductive plate, an added display, a force touch flexible printed circuit board (FPCB), a fingerprint sensor FPCB, a communication antenna emitter, a heat dissipation sheet, a conductive/nonconductive tape, or an open cell sponge.
In the analogous art of display panels, Heintzelman teaches a gap was positioned between a first polarizer and an electro-optic display where the gap was filled with (second) adhesive, . A second polarizer 42 made of alternating layers of a crystalline-embossed polymer and another selected/functional polymer which was anisotropic/high heat thermal conductivity/dissipation was located on the rear side of the electro-optic display 30 adjacent to an opening on the upper and lower perimeter of the display where the concealment layer was located (Heintzelman Figs. 1 and 2A-2B; [0029] and [0032]-[0033]). 
It would have been obvious before the effective filing date of the invention to have added a polarizer between a cover substrate and the display panel including overlapping viewing area of an electro-optic element as taught by Heintzelman. One of ordinary skill in the art would have been motivated to have by positioning the first polarizer 26 between a viewer of the electronic device 10 and overlapping both the viewing area 54 and the framed area 50 defined by the concealment layer 46 (equivalent to the sensor reserved area 11 of Chi), a difference in optical properties (e.g., reflectance, color, etc.) between the framed area 50 of the concealment layer 46 and the electro-optic element 30 in the viewing area 54 (equivalent to the first display area 12 of Chi) may be decreased while the electro-optic element 30 is in an power off of shut down condition (Heintzelman Figs. 1 and 2A-2B; [0027]).

Regarding claim 19, Chi does not teach the electronic device of claim 14, wherein the second opening is disposed at a position overlapping the second area and the third area when viewing the front plate from above. 
. A second polarizer 42 was located on the rear side of the electro-optic display 30 adjacent to an opening on the upper and lower perimeter of the display where the concealment layer was located (Heintzelman Figs. 1 and 2A-2B; [0027] and [0032]-[0033]). 
It would have been obvious before the effective filing date of the invention to have added a polarizer between a cover substrate and the display panel including overlapping viewing area of an electro-optic element as taught by Heintzelman. One of ordinary skill in the art would have been motivated to have by positioning the first polarizer 26 between a viewer of the electronic device 10 and overlapping both the viewing area 54 and the framed area 50 defined by the concealment layer 46 (equivalent to the sensor reserved area 11 of Chi), a difference in optical properties (e.g., reflectance, color, etc.) between the framed area 50 of the concealment layer 46 and the electro-optic element 30 in the viewing area 54 (equivalent to the first display area 12 of Chi) may be decreased while the electro-optic element 30 is in an power off of shut down condition (Heintzelman Figs. 1 and 2A-2B; [0027]).

Regarding claim 20, Chi does not teach the e electronic device of claim 14, wherein the second opening is disposed at a position partially overlapping at least a portion of the first area when viewing the front plate from above. In the analogous art of display panels, Heintzelman teaches a gap was positioned between a first polarizer and an electro-optic display where the gap . It would have been obvious before the effective filing date of the invention to have added a polarizer between a cover substrate and the display panel including overlapping viewing area of an electro-optic element as taught by Heintzelman. One of ordinary skill in the art would have been motivated to have by positioning the first polarizer 26 between a viewer of the electronic device 10 and overlapping both the viewing area 54 and the framed area 50 defined by the concealment layer 46 (equivalent to the sensor reserved area 11 of Chi), a difference in optical properties (e.g., reflectance, color, etc.) between the framed area 50 of the concealment layer 46 and the electro-optic element 30 in the viewing area 54 (equivalent to the first display area 12 of Chi) may be decreased while the electro-optic element 30 is in an power off of shut down condition (Heintzelman Figs. 1 and 2A-2B; [0027]).


Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2020/0312832 by Chi in view of U.S. Patent Publication 2020/0192146 A1 by Heintzelman, and further in view of U.S. Patent Publication 2019/0181304 A1 by Sasaki et al. (“Sasaki.”)
Regarding claim 4, Chi of the combination of references teaches the electronic device of claim 1, wherein at least one of the wire density or the pixel density of the second area is determined with a proportion smaller than 1- (0.1/surrounding light amount) ([0025], light emission characteristic of microLEDs surrounding the sensor allowed normal displaying and their density was 0.5 of the regular pixel area in Fig. 6, and that microLEDs were smaller than a typical LED where grain size a typical LED was 200 µm  and a microLED was 40µm as taught U.S. 2019/0181304 A1 below so the surrounding light amount was 40µm/200µm or 0.5 so the density was 1 – (0.1/0.2) = 1-0.5= 0.5 as above and in Fig. 6).

In the analogous art of display panels, micro-LEDs have the different efficiencies for different colors, where green and blue have better efficiency based on their constituent materials and are smaller with a diameter between 40 and 60 micrometers (Sasaki [0028] and [0031]).  It would have been obvious before the effective filing date to have a microLED of 40 micrometers in the display panel of Chi. One of ordinary skill in the art would have motivated to account that human vision on average is most sensitive to green light, followed by red light, and is least sensitive to blue light. Accordingly the size, location, and number of the micro LEDs in this embodiment have been adjusted to achieve the same or similar luminance for each color of sub-pixel, accounting for the variance in luminous intensity per unit area of the LEDs themselves and variance in human vision sensitivity to the wavelengths of red, blue and green light emitted by each sub-pixel (Sasaki [0028] and [0031]).


Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHEEN I JAVED whose telephone number is (571)272-0825.  The examiner can normally be reached on Mon-Fri 9:00 am-5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHEEN I JAVED/Examiner, Art Unit 2621       

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621